                                                            USDC SDNY
                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                               DOC#:
----------------------------------------------------X       DATE F-IL_E_D_:- 1t-l-,-
                                                                                  1a.!f1
GULINO, ET AL.,                                                               I    f--


                   Plaintiffs,

          -against-                                               96-CV-8414 (KMW)

THE BOARD OF EDUCATION OF THE                                           ORDER
CITY SCHOOL DISTRICT OF THE CITY
OF NEW YORK,

                   Defendant.
----------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        On May 20, 2014, this case was referred to Special Master John Siffert pursuant to

Federal Rule of Civil Procedure 53(a)(l)(B) and this Court' s inherent equitable powers and

authority. (ECF Nos. 435, 524.) On November 4, 2019, Special Master Siffert filed a Report

and Recommendation ("R&R"), recommending this Court adopt the Findings of Fact and

Conclusions of Law for Veronica Davis, enter the Proposed Judgment submitted with the R&R,

and certify the Proposed Judgment as final and appealable pursuant to Federal Rule of Civil

Procedure 54(b). (ECF No. 3031.)

        The parties agree that objections that have been preserved in the record do not need to be

resubmitted to the Court in connection with this R&R. The parties further agree that the Court

may adopt or reject the R&R on the basis of the arguments and objections to rulings contained in

the record.

        As set forth in the Second Amended Order of Appointment and consistent with Federal

Rule of Civil Procedure 53(f), the Court reviews de nova all objections to conclusions of law and

findings of fact made or recommended by the Special Master. (ECF No. 524.) Upon de nova

review of the R&R, as well as the Findings of Fact and the Conclusions Law- and after


                                                        1
reviewing the previous Interim R&Rs that this Court has already adopted-the Court adopts the

Special Master's R&R in its entirety.

       Accordingly, the Court will enter the Proposed Judgment. For the reasons set forth in the

R&R, the Court holds there is no just reason for delay and certifies the judgment for Veronica

Davis final and appealable pursuant to Federal Rule of Civil Procedure 54(b ).

Dated: New York, New York
       November 8, 2019                                   ,~~-~
                                                              KIMBA M. WOOD
                                                           United States District Judge




                                                 2
